

115 HR 5277 IH: Financial Literacy College Education Act
U.S. House of Representatives
2018-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5277IN THE HOUSE OF REPRESENTATIVESMarch 14, 2018Mrs. Beatty (for herself and Mr. Stivers) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Financial Literacy and Education Commission to establish and publish best practices
			 for teaching financial literacy for institutions of higher education, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Financial Literacy College Education Act. 2.Best practices for teaching financial literacySection 514 of the Financial Literacy and Education Improvement Act (20 U.S.C. 9703) is amended by adding at the end the following:
			
				(j)Best practices for teaching financial literacy
 (1)In generalAfter soliciting public comments and consulting with and receiving input from relevant parties, including a diverse set of institutions of higher education and other interested stakeholders, including students, parents, and consumer advocacy groups, the Commission shall, by not later than 1 year after the date of enactment of this subsection, establish best practices for institutions of higher education regarding methods to—
 (A)teach financial literacy skills; and (B)provide useful and necessary information to assist students at institutions of higher education when making financial decisions related to student borrowing.
 (2)Best practicesThe best practices described in paragraph (1) shall include the following: (A)Methods to ensure that each student has a clear sense of the student’s total borrowing obligations, including monthly payments, and repayment options.
 (B)The most effective ways to engage students in financial literacy education, including frequency and timing of communication with students.
 (C)Information on how to target different student populations, including part-time students, first-time students, and other nontraditional students.
 (D)Ways to clearly communicate the importance of graduating on a student’s ability to repay student loans.
 (3)Maintenance of best practicesThe Commission shall maintain and periodically update the best practices information required under this subsection at least every 2 years and make the best practices available to the public.
 (4)Rule of constructionNothing in this subsection shall be construed to require an institution of higher education to adopt the best practices required under this subsection.
					.
		